        Case 2:89-cr-00190-SVW Document 1411 Filed 10/15/20 Page 1 of 1 Page ID #:2784
DIANA L. PAULI (Cal Bar No. 150289)
AUSA, INMLR Section
1400 United States Courthouse
312 N. Spring St., L.A., CA 90012
Tel: (213) 894-3899, Email: diana.pauli@usdoj.gov


                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA                                    CASE NUMBER:

                                                                              CR 89-00190-SVW
                                             PLAINTIFF(S)
                             v.
JUAN CARLOS SERESI                                                   NOTICE OF MANUAL FILING
                                                                           OR LODGING
                                           DEFENDANT(S).

PLEASE TAKE NOTICE:
       Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually ✔ Filed          Lodged : (List Documents)

Government’s Document(s) Under Seal, Government's Unopposed Ex Parte Application for Order Sealing and
Proposed Order Sealing Documents




Reason:
 ✔        Under Seal
          In Camera
          Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
          Per Court order dated:
          Other:




October 15, 2020                                              DIANA L. PAULI
Date                                                          Attorney Name
                                                              United States of America
                                                              Party Represented


Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).
G-92 (05/15)                             NOTICE OF MANUAL FILING OR LODGING
